Citation Nr: 1520481	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee injury on the basis of clear and unmistakable error (CUE) in a March 1994 rating decision.  

2.  Entitlement to service connection for low back strain on the basis of CUE in a March 1994 rating decision.

3.  Entitlement to service connection for chest pain on the basis of CUE in a March 1994 rating decision.

4.  Entitlement to service connection for genital herpes on the basis of CUE in a March 1994 rating decision.

5.  Entitlement to service connection for a venereal disease on the basis of CUE in a March 1994 rating decision.

6.  Entitlement to service connection for sinusitis on the basis of CUE in a March 1994 rating decision.

7.  Entitlement to service connection for colds and coughs on the basis of CUE in a March 1994 rating decision.

8.  Entitlement to service connection for myopic astigmatism on the basis of CUE in a March 1994 rating decision.

9.  Entitlement to an increased evaluation in excess of 10 percent for hammertoes of the right foot with tenosynovitis.  

10.  Entitlement to an increased evaluation in excess of 10 percent for hammertoes of the left foot.

11.  Entitlement to a compensable evaluation for recurrent callouses and corns of the feet.

12.  Entitlement to service connection for bilateral hallux valgus, to include as secondary to service-connected hammertoes of the right foot and service-connected hammertoes of the left foot.

13.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected hammertoes of the right foot and service-connected hammertoes of the left foot.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973 and from October 1977 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2010 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an October 2010 rating decision, the RO granted an increased evaluation of 10 percent for hammertoes of the right foot effective May 21, 2010; granted an increased evaluation of 10 percent for hammertoes of the left foot effective May 21, 2010; and denied a compensable evaluation for recurrent callouses and corns of the feet.  The Veteran appeals for a higher evaluations.  

In an August 2012 rating decision, the RO found that there was no CUE in the March 1994 rating decision and denied reversing its decision to deny service connection for a right knee injury, low back strain, chest pain, genital herpes, a venereal disease, sinusitis, colds and coughs, and myopic astigmatism.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied entitlement to a right knee injury; the Veteran did not appeal the decision.  

2.  The March 1994 decision that denied entitlement to service connection for a right knee injury was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  

3.  In a March 1994 rating decision, the RO denied entitlement to service connection for low back strain; the Veteran did not appeal the decision.

4.  The March 1994 decision that denied entitlement to service connection for low back strain was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  

5.  In a March 1994 rating decision, the RO denied entitlement to service connection for chest pain; the Veteran did not appeal the decision.

6.  The March 1994 decision that denied entitlement to service connection for chest pain was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  

7.  In a March 1994 rating decision, the RO denied entitlement to service connection for genital herpes; the Veteran did not appeal the decision.

8.  The March 1994 decision that denied entitlement to service connection for genital herpes was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  

9.  In a March 1994 rating decision, the RO denied entitlement to service connection for a venereal disease; the Veteran did not appeal the decision.

10.  The March 1994 decision that denied entitlement to service connection for a venereal disease was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  

11.  In a March 1994 rating decision, the RO denied entitlement to service connection for sinusitis; the Veteran did not appeal the decision.

12.  The March 1994 decision that denied entitlement to service connection for sinusitis was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  

13.  In a March 1994 rating decision, the RO denied entitlement to service connection for colds and coughs; the Veteran did not appeal the decision.

14.  The March 1994 decision that denied entitlement to service connection for colds and coughs was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  

15.  In a March 1994 rating decision, the RO denied entitlement to service connection for myopic astigmatism; the Veteran did not appeal the decision.

16.  The March 1994 decision that denied entitlement to service connection for myopic astigmatism was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  

17.  The Veteran's hammertoes of the right foot are most appropriately characterized as moderately severe.

18.  The Veteran's hammertoes of the left foot are most appropriately characterized as moderately severe.

19.  The Veteran's recurrent callouses and corns of the feet are manifested by pain.  

20.  The Veteran does not have a current diagnosis for hallux valgus.  

21.  The Veteran's right foot pes planus is not etiologically related to service, or the result of his service-connected hammertoes of the right foot or service-connected hammertoes of the left foot.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that denied entitlement to service connection for a right knee injury was not clearly and unmistakably erroneous.  38 U.S.C.A § 5109A (West 2014); 38 C.F.R. §§ 3.105(a) (2014).

2.  The March 1994 rating decision that denied entitlement to service connection for low back strain was not clearly and unmistakably erroneous.  38 U.S.C.A § 5109A (West 2014); 38 C.F.R. §§ 3.105(a) (2014).

3.  The March 1994 rating decision that denied entitlement to service connection for chest pain was not clearly and unmistakably erroneous.  38 U.S.C.A § 5109A (West 2014); 38 C.F.R. §§ 3.105(a) (2014).

4.  The March 1994 rating decision that denied entitlement to service connection for genital herpes was not clearly and unmistakably erroneous.  38 U.S.C.A § 5109A (West 2014); 38 C.F.R. §§ 3.105(a) (2014).

5.  The March 1994 rating decision that denied entitlement to service connection for a venereal disease was not clearly and unmistakably erroneous.  38 U.S.C.A § 5109A (West 2014); 38 C.F.R. §§ 3.105(a) (2014).

6.  The March 1994 rating decision that denied entitlement to service connection for sinusitis was not clearly and unmistakably erroneous.  38 U.S.C.A § 5109A (West 2014); 38 C.F.R. §§ 3.105(a) (2014).

7.  The March 1994 rating decision that denied entitlement to service connection for colds and coughs was not clearly and unmistakably erroneous.  38 U.S.C.A § 5109A (West 2014); 38 C.F.R. §§ 3.105(a) (2014).

8.  The March 1994 rating decision that denied entitlement to service connection for myopic astigmatism was not clearly and unmistakably erroneous.  38 U.S.C.A § 5109A (West 2014); 38 C.F.R. §§ 3.105(a) (2014).

9.  The criteria for a 20 percent evaluation for hammertoes of the right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5282, 5284 (2014).

10.  The criteria for a 20 percent evaluation for hammertoes of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5282, 5284 (2014).

11.  The criteria for a compensable evaluation for recurrent callouses and corns of the feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 7819-5284 (2014).

12.  The criteria for entitlement to service connection for bilateral hallux valgus, to include as secondary to service-connected hammertoes of the right foot and service-connected hammertoes of the left foot, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

13.  The criteria for entitlement to service connection for bilateral pes planus, to include as secondary to service-connected hammertoes of the right foot and service-connected hammertoes of the left foot, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the CUE claim, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board, therefore, finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

The Board finds that the notice requirements have been satisfied for the increased evaluation and service connection claims in a June 2010 letter.  See Dingess, supra; Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims filed.  In addition, the Veteran underwent VA examinations in July 2010 and November 2012.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. CUE Claims

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Revision based on CUE is an exception to the rule of finality; when the evidence establishes CUE in final RO or Board decisions, it is grounds to reverse or revise decisions by the Secretary. See 38 U.S.C. §§ 5109A, 7111; DiCarlo v. Nicholson, 20 Vet. App. 52, 54-58 (2006); 38 C.F.R. §§ 3.105(a), 20.1400-1411 (2014).  CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

CUE is established when all the following conditions have been met: (1) Either the correct facts were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the alleged error is "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated"; and (3) the error "manifestly changed the outcome" of the prior decision.  King v. Shinseki, 26 Vet. App. 433, 439 (2014) ("A manifest change is not, for example, whether the regional office would have been required to send the medical report back to [the doctor] for clarification, but rather that [the appellant] undoubtedly would have been granted a disability rating greater than 10% for his [disability].") (emphasis added); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting the "manifestly changed outcome" standard). 

A claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).  Questions of adequacy of development of the record, or adequacy of the VA medical examinations, are not valid bases for CUE in a prior adjudication because those issues relate to evidence not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Moreover, an asserted failure to evaluate and interpret correctly the evidence is not CUE.  Id.; see Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1994).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (1994).  

Congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries for purposes of service connection and VA disability compensation.  38 C.F.R. §§ 3.303(c), 4.9 (1994); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1994).

Essentially, the Veteran argues that he is entitled to service connection for a right knee injury, low back strain, chest pain, genital herpes, a venereal disease, sinusitis, colds and coughs, and myopic astigmatism, because there was CUE in the March 1994 rating decision that denied service connection for these disabilities.  He argues that all of these disabilities developed during his active duty service.  

At the time of the March 1994 rating decision, the Veteran's service treatment records from January 1972 to December 1973 and from October 1977 to February 1994 were of record.  

January 1978 service treatment records reflect that the Veteran sought treatment for right knee pain when he was unable to straighten out his right leg.  His x-ray was normal and he was diagnosed with a probable discoid or torn medial meniscus.  March 1978 service treatment records document that the Veteran complained of having pain in his right knee for the past six weeks after injuring his knee while exercising.  His knee had locked up and then it spontaneously resolved over three to four days.  An objective evaluation found no locking problems, but noted that his muscles were slightly weak and his medial joint line was slightly tender.  The Veteran was given a diagnosis of suspect hypermobile meniscus and was referred to physical therapy for muscle strengthening exercises.  At the Veteran's retirement physical in October 1993, the Veteran affirmatively denied "tricked" or locked knee.  See October 1993 report of medical history.  He did report swollen or painful joints, but no specific reference was made to his knee.  Id.  The Veteran's October 1993 retirement physical examiner specifically noted that his lower extremities had full range of motion and strength.  

A December 1979 service treatment record documents that the Veteran reported having low back pain.  No treatment or diagnosis was noted.  September 1984 service treatment records reflect that the Veteran had low back pain following a motor vehicle accident where he was knocked into the driver's door.  He complained that he had difficulty getting out of bed.  He was diagnosed with lumbar paravertebral pain.  An October 1984 service treatment record documents that the Veteran had undergone 10 treatments of ultrasound and moist heat for his low back pain.  The Veteran reported improvement in his symptoms from the treatment.  He was told to return to the doctor if he had more problems.  October 1990 service treatment records reflect that the Veteran complained of left-sided low back pain for the past three to four days following yard work.  He was diagnosed with lumbar strain.  He had a week of physical therapy for his back pain with some improvement in his symptoms.  In the Veteran's October 1993 report of medical history, he affirmatively denied recurrent back pain and his October 1993 retirement physical showed normal spine examination results.  

A November 1979 service treatment record documents the Veteran's report of right-sided chest pain for the past four days.  He noted that the pain was pleuritic in nature which worsened when he leaned forward and resolved when he was upright.  He had a possible diagnoses of mild pericarditis or mild pleurisy.  An October 1993 report of medical history noted the Veteran's report of pain or pressure in chest.  The examiner wrote that the Veteran had experienced chest pain in 1984 and 1985, but that he was still smoking at the time and his symptoms were felt to be noncardiac.  The October 1993 retirement physical examiner noted that his heart was regular without murmur.  His chest x-ray was normal.  See October 1993 radiologic report.

A February 1986 service treatment record documents that the Veteran had a six-month history of non-tender nodule of scrotal skin.  An objective evaluation revealed that he had a sebaceous cyst of the left scrotum without evidence of infection.  An August 1986 service treatment record reflects that his sebaceous cyst had almost resolved.  An objective evaluation revealed that the Veteran had a sebaceous cyst of his mid-shaft of the ventral side of his penis without inflammation or tenderness.  An October 1988 service treatment record reflects that the Veteran had a history of penile cysts.  He was diagnosed with probable herpes genitalis.  At his October 1993 retirement physical, the Veteran did not report any symptoms and no abnormal objective clinical evaluation results were noted related to his genitalia. 

A June 1980 service treatment record reflects that the Veteran complained of a yellowish discharge for one day, but no burning.  He had a positive gram stain and was prescribed penicillin.  November 1981 service treatment records document that the Veteran reported symptoms of penile discharge on and off for the past few days.  He had recently increased sexual activity.  He was diagnosed with possible prostatitis and rule out nonspecific urethritis.  At a September 1983 periodic examination, the examiner noted that the Veteran's rectum and prostate examination was normal.  March 1989 service treatment records reflect the Veteran's complaints of discharge without dysuria for four days.  His lab values showed a normal urethra.  Following a repeat urinalysis or urinalysis culture, the Veteran was diagnosed with nonspecific urethritis or nongonococcal urethritis.  About two weeks after his diagnosis, the Veteran had negative symptoms present.  The treating physician noted that the Veteran had been cured and his nonspecific urethritis had resolved.  In his October 1993 report of medical history, the Veteran reported symptoms of frequent or painful urination.  The examiner wrote that the Veteran's frequent urination was related to Maxzide (medication used to treat his high blood pressure).  The examiner also wrote that the Veteran had been treated for gonorrhea without residual effects.  

A September 1986 service treatment reflects that the Veteran complained of cold symptoms with headaches, dizziness and nasal congestion for one week.  His nasal discharge was white.  He did not report having a sore throat, but he did have a dry cough.  He was diagnosed with acute sinusitis.  An October 1986 service treatment record documents that the Veteran had a follow up for his sinus infection and he denied having any further problems.  In his October 1993 report of medical history, the Veteran reported sinusitis and the examiner noted that the Veteran had it occasionally over the years.  

Throughout the Veteran's service treatment records, he had intermittent complaints of cold and cough symptoms, including runny nose, sinus problems, and sore throat.  He was diagnosed with upper respiratory infections, colds, viral syndromes, and sore throat.  See March 1975, December 1979, November 1982, April 1985, April 1989, and May 1989 service treatment records.  In his October 1993 report of medical history, the Veteran affirmatively denied chronic or frequent colds or chronic cough.  At his October 1993 retirement physical, the examiner specifically noted that the Veteran's lungs and chest were clear to auscultation.  His chest x-ray was normal.  

In November 1993, the Veteran underwent an eye consultation after his physical examination showed decreased visual acuity.  After an objective evaluation, the Veteran was diagnosed with compound myopic astigmatism.  

The Board finds that there was a basis for the March 1994 rating decision that denied service connection for a right knee injury, low back strain, chest pain, genital herpes, a venereal disease, sinusitis, colds and cough, and myopic astigmatism, as the evidence shows that these disabilities were found not to be chronic disabilities that warranted service connection.  The Veteran's service treatment records show that he had complained of, received treatment for, and had been diagnosed with these disabilities.  However, his service treatment records also document that he received treatment for these disabilities and that they were acute problems that had resolved upon his discharge from service.  His myopic astigmatism was diagnosed at his separation from service, however, that condition is a refractive error of the eye.  The RO denied service connection because it is explicitly not considered a disease or injury for VA purposes.  See 38 C.F.R § 3.303(c).  The Veteran had no other eye disability diagnosis in his service treatment records.   

The Veteran is essentially arguing that the RO, in its March 1994 rating decision, improperly weighed and evaluated the evidence.  However, such an allegation is not a proper basis upon which to find CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The Veteran has not shown that the correct facts, as they were known at that time, were not before the RO or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Although the Veteran argues that these conditions existed while he was in service, to establish service connection, it requires that these conditions be chronic in nature to warrant compensation and be such a condition that is subject by law to VA disability compensation.  The service treatment records, however, appear to reflect that these disabilities, except for his myopic astigmatism, were acute and had resolved upon his discharge from active duty service, such that any possible error is not undebatable.  His myopic astigmatism is explicitly not considered a disease or injury under VA regulations.  

The Board emphasizes that it is sympathetic to this Veteran and is grateful for his honorable service.  However, as the Court of Appeals for Veterans Claims stated in King v. Shinseki, "[a]lthough the Court is sympathetic to [the appellant's] arguments raised on appeal, revision of a final . . . . regional office decision is an extraordinary event. The Court cannot review a motion to revise a prior, final decision under the same standard by which it reviews matters on direct appeal."  26 Vet. App. at 442.  Neither can the Board.  

Rather, "there will be times when the Court [and the Board] arrives at a different conclusion when reviewing a motion to revise a prior, final decision than it [may] have had the matter been reviewed under the standards applicable on direct appeal."  Id.   The Veteran, like Mr. King, at the time of the March 1994 regional office decision, "was afforded the benefit of the full panoply of rights that exist when a claim [was] initially adjudicated, and principles of finality preclude him from invoking those rights at this time."  Id.  The Board, like the Court in that case, cannot say whether it would reach the same result had this case come before it on direct appeal.  
Unfortunately, on the evidence that was of record at the time of the March 1994 rating decision, and the law as it stood at that time, the Board concludes that the March 1994 rating decision did not contain CUU.   

Therefore, it cannot be said that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the March 1994 rating decision which denied service connection for a right knee injury, low back strain, chest pain, genital herpes, a venereal disease, sinusitis, colds and cough, and myopic astigmatism.  Accordingly, entitlement to service connection for these disabilities on the basis of CUE in the March 1994 rating decision is not demonstrated.

III. Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).

The Veteran's hammertoes of the right foot and hammertoes of the left foot have each been currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5282, effective May 21, 2010.  This is the maximum allowable evaluation under this diagnostic code.  Therefore, the Board will consider whether the Veteran is entitled to a higher evaluation under other applicable diagnostic codes.  

The Veteran's recurrent callouses and corns of the feet have been currently evaluated as noncompensable under 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 7819-5284.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).

However, VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Words such as "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Diagnostic Code 7819, for malignant skin neoplasms (other than malignant melanoma), is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2014).  

A May 2010 private treatment record documents that the Veteran complained of a painful right foot.  He stated that a painful bunion on his right foot had become larger over time and wearing certain shoes hurt.  He also said that prolonged weight bearing or ambulation was painful.  He had painful hammer digits on the second, third, fourth, and fifth toes.  After a physical examination, the private treating physician diagnosed the Veteran with hammer toes of the right foot on the second, third, fourth, and fifth toes, hallux valgus, pes planus and tenosynovitis.  

The Veteran submitted a June 2010 statement from his private treating physician, Dr. Angirasa.  Dr. Angirasa found that the Veteran's bilateral fifth digit deformity had worsened as it had progressed in the varus direction and worsened the hyperkeratotic (corn) tissue.  Dr. Angirasa noted that he had performed more frequent palliative care.  Dr. Angirasa stated that the global issue related to the Veteran's bilateral pes plano valgus deformity.  He stated that this deformity destabilized the forefoot and caused the Veteran to exhibit bilateral hallux valgus.  Dr. Angirasa found that the Veteran's deformity had also caused multiple hammer to occur and that the Veteran's hammer digits on second, third, fourth, and fifth toes bilaterally had worsened and become rigid.  Dr. Angirasa stated that the Veteran required a complete forefoot reconstruction with multiple procedures to stabilize his foot.  

At a July 2010 VA examination, the Veteran reported having constant pain bilaterally on his fifth, third, and big toes, tops and bottoms of his feet, and his ankles, legs and knees.  The Veteran described the pain as burning, aching, and sharp with cramping on the top and bottom of his feet, all of which caused him to limp when he walked.  The pain was exacerbated by wearing shoes, walking, standing, and running and was relieved by rest and periodic debridement of corns on the hammertoes and callouses on the bottom of the feet.  The Veteran also reported symptoms of pain, stiffness, weakness, swelling and fatigue with standing and walking.  The Veteran had undergone surgical removal of corns on both feet without any residual symptoms.  He treated his feet with periodic debridement of the corns and callouses, wearing special boots, and taking Ibuprofen and Naproxen.  The Veteran did not require the use of any assistive device for ambulation.  The Veteran said his feet condition caused him to be unable to work for eight hours unless he removed his shoes for temporary relief from the pain and sat down to rest intermittently.  

Upon objective evaluation, the July 2010 VA examiner found that the Veteran had a bilateral surgical scar on his fifth toes.  The scar was linear, superficial, and not painful or disfiguring.  The scar measured 1 centimeter by 0.5 centimeter, showed no skin breakdown and was not inflamed.  The VA examiner noted that the Veteran's feet showed evidence of abnormal weight-bearing with callosities on the bilateral great and small toes without tenderness.  There were no signs of unusual shoe wear pattern and breakdown.  Upon examination of the Veteran feet, the VA examiner found that painful motion and tenderness of the right foot and edema and tenderness of the left foot.  No disturbed circulation, weakness, muscle atrophy, heat, redness, or instability was found on either foot.  Slight tenderness was noted upon plantar surface palpation of both feet.  No pes planus, pes cavus, hallux valgus, hallux rigidus, or Morton's metatarsalgia was found.  Hammertoes on the bilateral fourth and fifth toes were found.  The VA examiner noted that the Veteran wore arch supports and shoe inserts, but they provided no relief from the pain.  An x-ray of the right foot was normal.  An x-ray of the left foot revealed mild degenerative joint disease (DJD) of the first metatarsophalangeal (MTP) joint.  Based on the Veteran's imbalance in ambulation and objective reproduction of foot and ankle pain, the VA examiner found that the Veteran's right foot diagnosis had progressed to hammertoe of the right fifth toe post-operative with right ankle sprain with scars.  The VA examiner also found that the left foot diagnosis had changed to hammertoe of the left fifth toe with first MTP DJD and left ankle sprain with scars.  The VA examiner had objectively found callosities upon examination and found no change in the diagnosis for recurrent callouses and corns of the feet.  In a July 2010 VA addendum, the VA examiner also diagnosed the Veteran with bilateral plantar fasciitis.  The July 2010 VA examiner found that the Veteran's usual occupation and daily activities were decreased due to his left and right foot pain.  

A November 2010 private progress note reflects that the Veteran was scheduled for foot surgery in January 2011.  The Veteran's private treating physician noted that the Veteran would require eight weeks off from work for recovery.  The Veteran subsequently cancelled the foot surgery because it would have had an adverse effect with maintaining his employment.  See August 2012 statement.  

At a November 2012 VA examination, the Veteran reported occasional right and left foot heel pain, bilateral corns and callouses, and right fourth toe onychomycosis.  The Veteran said he went from wearing a medium to a wide shoe.  The Veteran shaved his corns himself.  He had received custom orthotic insoles in April for comfort.  In 2010, the Veteran had received a steroid injection for plantar fasciitis in his left foot.  Upon objective evaluation, the VA examiner found that the Veteran had hammertoes bilaterally on his second, third, fourth, and fifth toes and corns and callouses on the second digit of the right foot and on the big toe and second digit of the left foot.  No scars were found.  There was no Morton's neuroma, metatarsalgia, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of metatarsal bones, or bilateral weak foot.  The VA examiner noted that the Veteran's feet condition impacted his ability to work as a maintenance custodian at the U.S. Postal Service.  He had pain with standing on his feet all day and had developed plantar fasciitis.  The VA examiner continued the Veteran's diagnoses for hammertoes of the right and left foot and corns and callouses of the feet.  

As previously stated above, the Veteran has already received the maximum allowable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5282 for his hammertoes of the right foot and hammertoes of the left foot.  

After considering the other applicable diagnostic codes for the foot, the Board finds that the Veteran's service-connected hammertoes of the right foot and service-connected hammertoes of the left foot are each most appropriately characterized as moderately severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran made competent and credible reports of symptoms of pain, weakness, stiffness, swelling and fatigue in both feet.  He reported being unable to stand for prolonged periods of time at work without needing to remove his shoes and rest and limping when walking.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the Veteran's private treating physician found that the Veteran required forefoot reconstructive surgery, but the Veteran cancelled his scheduled surgery due to concerns over maintaining his employment.  The July 2010 VA examiner and November 2012 VA examiners found that the Veteran's service-connected hammertoes of the right and left feet did impact his ability to work.  Indeed, the July 2010 VA examiner noted that the Veteran's condition had progressed to include an additional diagnosis of bilateral plantar fasciitis, bilateral ankle pain, and DJD of the left first MTP joint.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hammertoes of the right foot warrants a 20 percent evaluation and his hammertoes of the left foot warrants a 20 percent evaluation.  

The Board finds that neither the Veteran's hammertoes of the right foot nor his hammertoes of the left foot warrant an evaluation higher than 20 percent.  Under Diagnostic Code 5284, the Veteran's right and left foot hammertoes do not demonstrate symptoms that can be characterized as severe.  The Veteran does not use an assistive device for ambulation although he reported limping.  He has to remove his shoes and rest periodically while at work, but he has been able to continue working despite the pain and discomfort.  

Other relevant diagnostic codes for the foot that provide for evaluations higher than 20 percent are also not applicable.  There is no evidence that the Veteran had flatfoot (Diagnostic 5276), claw foot (Diagnostic 5278), or malunion or nonunion of tarsal or metatarsal bones (Diagnostic 5283).  

For the Veteran's service-connected recurrent callouses and corns of the feet, the Board finds that the evidence does not demonstrate that the Veteran's feet warrant a compensable evaluation.  The Board has already granted a higher evaluation for the Veteran's other service-connected foot disabilities and the same symptoms that the Veteran has reported for his recurrent callouses and corns of the feet have already been compensated.  To award a compensable evaluation for the Veteran's recurrent callouses and corns of the feet would be pyramiding.  See 38 C.F.R. § 4.14.  

Furthermore, the Board finds that the Veteran's recurrent callouses and corns of the feet do not demonstrate any symptoms implicating those diagnostic codes for scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. 

In sum, the Veteran's service-connected hammertoes of the right foot and service-connected hammertoes of the left foot are each 20 percent disabling throughout the appeal period and the Veteran's service-connected recurrent callouses and corns of the feet are noncompensable throughout the appeal period.  

The Board has considered whether the Veteran's hammertoes of the right foot, hammertoes of the left foot, or recurrent callouses and corns of the feet present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

The Veteran's service-connected foot disabilities manifest symptoms of pain, swelling, stiffness, weakness, and fatigue.  The Veteran's condition caused him to limp and impacts his ability to perform tasks requiring prolonged standing and weight-bearing.  The Board finds that these symptoms and their resulting effects are fully contemplated by the rating schedule and the assignment of a 20 percent evaluation for each foot under Diagnostic Code 5284, which contemplate all possible symptoms and effects in the criteria. 

Moreover, the Board also finds  that the Veteran had no evidence of marked interference with employment or frequent periods of hospitalizations.  The evidence did show that his foot disabilities would impact his occupation, however, there was no evidence of marked interference with employment, such that it was above and beyond the industrial impairment contemplated in the schedular rating.  There is also no evidence of hospitalization for the Veteran's foot disabilities, much less frequent periods of hospitalization.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability or its resulting severity.  Thun, 22 Vet. App. at 115.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

IV.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

	Hallux Valgus

The Veteran contends that he is entitled to service connection for bilateral hallux valgus as secondary to his service-connected hammertoes of the right foot and service-connected hammertoes of the left foot.  

Initially, the Board acknowledges that the Veteran is competent to describe symptoms that he experiences related to his claimed disability, such as pain.  See Layno, supra.  As a lay person, however, the Veteran is not competent to provide a medical diagnosis regarding hallux valgus, as such matters require medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran on these points.

The Board finds that service connection for bilateral hallux valgus is not warranted, because there is no probative evidence of an underlying current disability.  

Service treatment records reflect no complaints, treatment, or diagnosis of hallux valgus.  

At a November 2012 VA examination, the Veteran reported his private treating physician's diagnosis of bilateral hallux valgus.  He said his 2010 treatment for hallux valgus was his first evaluation for the condition.  He said he experienced pain on the medial side of the right foot by his big toe.  The Veteran believed that his hammertoes had caused him to develop hallux valgus.  Following an objective evaluation, including an x-ray of the Veteran's feet, the VA examiner found no evidence of hallux valgus.  The VA examiner found that the Veteran's big toes were normal.  The VA examiner explained that hammertoes might develop as a result of hallux valgus, but hammertoes could not cause hallux valgus.  

The Veteran's private treating physician provided the only diagnosis of bilateral hallux valgus in May 2010.  However, neither the July 2010 VA examiner nor the November 2012 VA examiner found evidence of hallux valgus.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board finds that more weight should be given to the findings of the two separate VA examiners who, over two years, did not find that the Veteran had hallux valgus, rather than the single diagnosis provided by the Veteran's private treating physician.  

Even if the Board finds that the Veteran has a current diagnosis of bilateral hallux valgus, the evidence does not demonstrate that the Veteran's bilateral hallux valgus was caused or aggravated by his service-connected hammertoes of the right and left feet.  Rather, the November 2012 VA examiner concluded that hammertoes could not cause hallux valgus.  Furthermore, the Veteran's private treating physician stated that the Veteran's bilateral pes plano valgus deformity had caused the forefoot to destabilize and exhibit hallux valgus.  So, not even the Veteran's private treating physician, who provided the only diagnosis of bilateral hallux valgus, found that the Veteran's hallux valgus was related to his service-connected hammertoes of the right and left foot.  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hallux, to include as secondary to service-connected hammertoes of the right foot and service-connected hammertoes of the left foot, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Pes Planus

The Veteran contends that he has bilateral pes planus that developed as a result of his service-connected hammertoes of the right and left foot.  

Service treatment records do not reflect complaints, treatment, or diagnosis of pes planus.  

The Veteran's private treating physician diagnosed the Veteran with bilateral pes planus in 2010.  

At a November 2012 VA examination, the Veteran reported that he was evaluated for pes planus in 2010 and that he believed his condition was caused by his service-connected hammertoes.  Following an objective evaluation, including an x-ray of the feet, the VA examiner found that the Veteran had no evidence of pes planus of the left foot and mild pes planus of the right foot.  The VA examiner noted that the Veteran's right foot pes planus was minimal.  The VA examiner explained that the symptoms of flat feet result in two types of deformities, claw foot and hammertoe.  Based on a lack of evidence of pes planus during active duty service, no diagnosis of pes planus until 2010 and the lack of a relationship between hammertoes and pes planus, the VA examiner concluded that the Veteran's right foot pes planus was not caused by or the result of his active duty service or his service-connected hammertoes.  The VA examiner also found that the Veteran's right foot pes planus was not at least as likely as not aggravated beyond its natural progression by his service-connected hammertoes.  

Based on the preponderance of the evidence, the Board finds that the Veteran does not have pes planus of the left foot and the Veteran's diagnosed pes planus of the right foot is not related to his active duty service or a result of or aggravated by his service-connected hammertoes of the right foot and service-connected hammertoes of the left foot.  The Board finds that the November 2012 VA examination is the most probative evidence of record as to the diagnosis and etiology of the Veteran's pes planus.  The Veteran's diagnosis was based on an objective evaluation and diagnostic testing which found no evidence of left foot pes planus and only minimal right foot pes planus.  The November 2012 VA examiner also found that the Veteran's right foot pes planus was not etiologically related to service or his service-connected hammertoes.  

In sum, the Board finds that, as the preponderance of the evidence weighs against the Veteran's claim, the Veteran is not entitled to service connection on either a direct or secondary basis for his pes planus of the right foot.  Therefore, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for pes planus of the right foot must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee injury on the basis of CUE in a March 1994 rating decision is denied.  

Entitlement to service connection for low back strain on the basis of CUE in a March 1994 rating decision is denied.

Entitlement to service connection for chest pain on the basis of CUE in a March 1994 rating decision is denied.

Entitlement to service connection for genital herpes on the basis of CUE in a March 1994 rating decision is denied.

Entitlement to service connection for a venereal disease on the basis of CUE in a March 1994 rating decision is denied.

Entitlement to service connection for sinusitis on the basis of CUE in a March 1994 rating decision is denied.

Entitlement to service connection for colds and coughs on the basis of CUE in a March 1994 rating decision is denied.

Entitlement to service connection for myopic astigmatism on the basis of CUE in a March 1994 rating decision is denied.

Entitlement to a 20 percent evaluation, but no higher, for hammertoes of the right foot is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 20 percent evaluation, but no higher, for hammertoes of the left foot is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation for recurrent callouses and corns of the feet is denied.

Entitlement to service connection for bilateral hallux valgus is denied.

Entitlement to service connection for pes planus is denied.  




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


